Appellate Case: 21-1030       Document: 010110613233      Date Filed: 12/02/2021     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                         Tenth Circuit

                               FOR THE TENTH CIRCUIT                         December 2, 2021
                           _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  EDWARD ALLEN,

        Plaintiff - Appellant,

  v.                                                           No. 21-1030
                                                  (D.C. No. 1:20-CV-00226-WJM-KLM)
  EXECUTIVE DIRECTOR OF                                         (D. Colo.)
  COLORADO DEPARTMENT OF
  CORRECTIONS,

        Defendant - Appellee.
                       _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ and ROSSMAN, Circuit Judges.
                  _________________________________

        In this 42 U.S.C. § 1983 case, Edward Allen, a pro se state prisoner, appeals from

 a district court order that dismissed his amended complaint as untimely. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm for substantially the same reasons

 identified by the district court.




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1030      Document: 010110613233          Date Filed: 12/02/2021      Page: 2



                                        BACKGROUND

        In July 2004, a Colorado court sentenced Allen to three concurrent and

 indeterminate terms of imprisonment for sexually assaulting a child while in a position of

 trust, see Colo. Rev. Stat. 18-3-405.3. Allen alleges that in 2005, the Colorado

 Department of Corrections (CDOC) refused to evaluate him for treatment and

 participation in a Sex Offender Treatment and Monitoring Program (SOTMP) because he

 would not admit guilt for a sex offense. He contends that his exclusion from SOTMP

 renders him ineligible for parole and violates due process.

        Allen has raised a version of this claim on at least two prior occasions. First, in

 Allen v. Falk, No. 14-cv-01176-RBJ-MJW (D. Colo. filed Apr. 25, 2014), he alleged that

 “[i]t violates the Plaintiff’s [d]ue process rights not to offer parole w[h]ether he confesses

 or not.” R. at 62. The district court dismissed the claim, and this court affirmed. See

 Allen v. Falk, 624 F. App’x 980, 984 (10th Cir. 2015) (rejecting Allen’s argument that

 being “deemed . . . non-compliant with the CDOC’s sex-offender-treatment program for

 refusing to admit guilt to a sex offense” entitled him to release on parole, and noting that

 Allen appeared to have abandoned his accompanying request for damages). Then, in

 Allen v. Executive Director, No. 2017-CV-367 (Dist. Ct. El Paso Cnty. Colo. filed

 Aug. 17, 2017), he petitioned for mandamus relief from “the Sex-offender-management-

 board’s requirement of a confession in order to participate in the Sex-offender-treatment-

 and-monetary program.” R. at 109. On CDOC’s motion, the Colorado state court




                                               2
Appellate Case: 21-1030      Document: 010110613233           Date Filed: 12/02/2021       Page: 3



 dismissed the petition, explaining that Allen “has no right to receive treatment when he

 refuses to cooperate with its implementation.” Id. at 118.1

        In the instant case, the district court determined that by the time Allen filed the

 state court mandamus petition in August 2017, he knew or had reason to know the basis

 for his current § 1983 claim. See Ullery v. Bradley, 949 F.3d 1282, 1288 (10th Cir. 2020)

 (“A civil rights action accrues when the plaintiff knows or has reason to know of the

 injury which is the basis of the action.” (internal quotation marks omitted)). Yet, Allen

 did not file this § 1983 case until January 2020—five months outside the limitations

 period, see id. (noting that the statute of limitations for § 1983 claims that arise in

 Colorado is two years). Thus, the district court determined that Allen’s claim was

 untimely, and it rejected his assertion of the continuing-violation doctrine to extend the

 limitations period, because CDOC’s ongoing failure to evaluate him for SOTMP

 treatment and participation was not an act discrete from CDOC’s “inaction upon [his]




        1
           For reasons that are unclear, the district court in this case did not address
 CDOC’s assertion of res judicata as an additional ground to dismiss Allen’s amended
 complaint. See Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1239
 (10th Cir. 2017) (“The doctrine of res judicata, or claim preclusion, will prevent a party
 from litigating a legal claim that was or could have been the subject of a previously
 issued final judgment.” (internal quotation marks omitted)); Restatement (Second) of
 Judgments § 19 cmt. a (1982) (stating that “[t]he rule that a defendant’s judgment acts as
 a bar to a second action on the same claim is based largely on the ground that fairness to
 the defendant, and sound judicial administration, require that at some point litigation over
 the particular controversy come to an end,” and thus, “errors underlying a judgment
 [must] be corrected on appeal or other available proceedings to modify the judgment or to
 set it aside, and not made the basis for a second action on the same claim”). Although we
 may affirm on any ground supported by the record, see Rimbert v. Eli Lilly & Co., 647
 F.3d 1247, 1256 (10th Cir. 2011), we will rely on the ground used by the district court.
                                                3
Appellate Case: 21-1030      Document: 010110613233          Date Filed: 12/02/2021      Page: 4



 incarceration.” R. at 179. The district court then dismissed Allen’s complaint, prompting

 this appeal.

                                         DISCUSSION

         “We review de novo the dismissal of an action under Rule 12(b)(6) based on the

 statute of limitations.” Braxton v. Zavaras, 614 F.3d 1156, 1159 (10th Cir. 2010). In

 doing so, we liberally construe Allen’s pro se filings. See Garrett v. Selby Connor

 Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).

         Allen’s amended complaint states that he was aware in 2005 of CDOC’s denial of

 SOTMP evaluation and treatment, and that his awareness continued into 2017 when he

 sought mandamus relief. Clearly then, he knew or had reason to know of the injury

 which is the basis of this action no later than August 2017, the filing date of his state

 court mandamus petition. This action was not filed within two years of that date.

         Allen argues that his claim for relief did not accrue “until September of 2018 when

 the Attorney General[’s] Office claimed [he] has no right to treatment.” Aplt. Opening

 Br. at 3. But no such allegation appears in Allen’s amended complaint, and he indicates

 in his opening appellate brief that the Attorney General’s position was advanced in

 CDOC’s motion to dismiss the mandamus petition. That motion was filed sometime in

 the August-October 2017 period, and more than two years before Allen filed this § 1983

 case.

         Allen cannot extend the limitations period to reach his January 2020 filing by

 arguing that CDOC’s “denial every day” is a continuing violation. Id. at 6. “[I]t remains

 an open question in this circuit whether the continuing violation doctrine [even] applies

                                               4
Appellate Case: 21-1030     Document: 010110613233          Date Filed: 12/02/2021     Page: 5



 in the § 1983 context.” Schell v. C.J. and JJ. of Okla. Sup. Ct., 11 F.4th 1178, 1191 n.6

 (10th Cir. 2021). “Assuming the continuing violation doctrine applies, the burden was on

 [Allen] to raise an argument under that doctrine and show similar violations occurred

 both before and within the statute-of-limitations period.” Id. The continuing-violation

 “doctrine is triggered by continuing unlawful acts but not by continued damages from the

 initial violation.” Colby v. Herrick, 849 F.3d 1273, 1280 (10th Cir. 2017) (emphasis

 added). Allen’s argument that he continues to suffer the effects of CDOC’s denial of

 SOTMP evaluation and treatment is insufficient to extend the limitations period. See id.

 (“A plaintiff may not use the continuing violation theory to challenge discrete actions that

 occurred outside the limitations period even though the impact of the acts continues to be

 felt.” (brackets and internal quotation marks omitted)).

                                       CONCLUSION

        We affirm the district court’s judgment for substantially the same reasons

 identified in its December 31, 2020, order dismissing Allen’s amended complaint.

 Further, we deny Allen’s motion to proceed in forma pauperis because he has not

 presented “a reasoned, nonfrivolous argument on the law and facts in support of the

 issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                              5